  Case 1-20-40327-nhl        Doc 39     Filed 09/02/20     Entered 09/02/20 20:33:45




                                                                     JS7784
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
___________________________________ Case # 1-20-40327-nhl
                                                     Chapter - 7
In Re.
                                                     NOTICE OF APPEARANCE
                                                     DEMAND FOR
                                                     SERVICE OF PAPERS
Ivan Mikolaenko

                     Debtor(s).
___________________________________
        PLEASE TAKE NOTICE, that the Debtor, appears herein by it’s counsel,
Jacob Silver, Attorney At Law, and demands pursuant to Rules 2001(a), 2002, 9007 and
9010 of the Bankruptcy Rules and Sections 102(1), 303(g), 342, and 1109(b) of the
Bankruptcy Code, that all notices given or required to be given in this case and all papers
served or required to be served in this code be given to and served upon the undersigned
at the office address and telephone number listed below.


        PLEASE TAKE FURTHER NOTICE, that pursuant to Section 1109(b) of the
Bankruptcy Code, the foregoing demand includes not only the notices and papers referred
to in the Rules specified above, but also includes without limitation, orders and notices of
any application, motion, petition, pleading, request, complaint or demand, whether formal
or informal, whether written or oral and whether transmitted or conveyed by mail,
delivery, telephone, telegraph, telex or otherwise may affect or seek to affect in any way
any rights or interests of the undersigned with respect to the debtor’s property or proceeds
thereof in which the debtor may claim an interest.


Dated: Kings, New York
       September 2, 2020
                                                             /s Jacob Silver
                                                             ________________
                                                             Jacob Silver
                                                             Attorney For: Debtor
                                                             26 Court Street
                                                             Suite - 1201
                                                             Brooklyn, NY 11242
                                                             (718) 855-3834
                                                             (718) 797-4141 – Fax
